DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1, the term “landing component” will be interpreted broadly as any component meeting the physical limitations “a nonwoven material in the front waist region” and able to be landed/positioned upon (i.e. the user/garment-facing cover of a backsheet material), until dependent claims 18-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 1 and 22, phrase “a/the [number] plurality of [number] discontinuous elements forming a [number] discontinuous line” is confusing. Are the elements themselves discontinuous and so is the line or are the elements being described as discontinuous to form the discontinuous line. The Examiner believes that it would read better if it said “[number] plurality of [number] spaced elements forming a [number] discontinuous line” OR “[number] plurality of [number] discrete elements forming a [number] discontinuous line” so that the relationship between the elements and the discontinuous line was made clear.
Also, since this is a bond pattern, it is unclear how the elements relate to the bond pattern as claimed. Perhaps it would be better to call them “bond elements”.
Regarding claim 8, it is unclear how the element has a slope. Is the shape an elongated one, such that an difference in axes could form a slope or is the perimeter as such that the shape would form a slope (e.g. a circle or triangle)?
Regarding claims 15-16, it is unclear how a discontinuous line could be positioned between the second discontinuous line and the fourth discontinuous line since the fourth discontinuous line must be parallel to the third and the third (and the fourth) are positioned between the first and second discontinuous lines (the lines are transverse to one another).
{As an aside, this is how the specification describes the sixth (and seventh) discontinuous line(s), which is also incorrect in relation to cited Fig. 22, as element 324 is not in between 308 and 316. The Examiner believes the specification intended to say “fifth” instead of “fourth” as both sixth and seventh discontinuous lines are positioned between the second and fifth discontinuous lines as set forth and as claimed.}
Therefore, the claim will be interpreted broadly.
Claims 2-7, 9-14, 17-21 are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, 14-17, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (U.S. Pub. No. 2012/0315440 A1) (hereinafter “Ichikawa”) or, in the alternative, claims 1-2, 8-10, 14-17-20, & 22 are rejected under 35 U.S.C. 103 as obvious over Ichikawa in view of Jackson et al. (WO 97/19808 A1) (hereinafter “Jackson”) OR Novarino et al. (U.S. Pub. No. 2016/0362825 A1) (hereinafter “Novarino”).
Regarding claims 1-2, 8-10, 14-17, and 19, Ichikawa teaches a disposable diaper comprising a machine or cross direction (lateral axis) inherently having a front waist region and a back waist region having a (liquid permeable) topsheet and (liquid impermeable) backsheet inherently having an absorbent core therebetween (as a well-known feature of diapers), wherein the nonwoven is utilized as a backsheet outer cover (inherently forming a landing zone in the front waist region) [0091-0097], the nonwoven comprising a thermocompression (bonding) pattern having an embossed area percentage of 10% [0120, Table 1], wherein the thermocompression pattern forms a plurality of lines comprising a plurality of discrete bonding elements to form a plurality of non-overlapping intersecting/transverse discontinuous lines [0067, 0069-0070] such that several of the discontinuous lines (first, second, and fifth) are aligned in a first direction and a plurality of discontinuous lines are in a second direction, being positioned between adjacent ones of discontinuous lines in the first direction. The bonding elements forming the discontinuous lines comprise an elongated shape [0027, 0071], such that they are optionally inclined to the machine and/or cross direction, and form the perimeter/sides to enclosed shapes, such as a square rhombus and including a rectangle (first and second discontinuous lines being longer than the third) [0100].
In the event that the diaper parts and the landing zone are not anticipated as claimed and regarding claims 18, 20, and 19:
Jackson teaches a diaper, typical for most personal care absorbent articles, as comprising a liquid permeable liner (topsheet) (All Figs. [64]) and a liquid impermeable outer cover (backsheet) (All Figs. [62]) having an absorbent core disposed therebetween (pg. 24, lines 1-25) and a fastening system comprising tabs comprising hooks in a back waistband region (pg. 25, lines 4-9), wherein a nonwoven comprising a plurality of discontinuous bonding elements formed in an arrayed pattern comprising a bond area between about 10% and about 25% (pg. 12, lines 1-6) comprises either the entire outer surface of the backsheet or a discrete patch on the front waistband (All Figs. [76]) attached to the backsheet (pg. 5, lines 18-23).
	OR
Novarino teaches an improvement over a hydroentangled nonwoven [0003], wherein a bonding pattern is applied to a nonwoven such that it has enough shear strength to be formed as a textile backsheet or a discrete landing zone for a hook and loop fastening system [0008, 0058-0060], comprising a plurality of bonded areas over 10-30% of the surface [0017], the bonding areas each comprising a non-limited shape, such as a circle or oval [0022] forming discontinuous lines defining non-bonded hexagonal areas.
It would have been obvious to one of ordinary skill in the art at the time of invention to use substantially the same or modified the nonwoven of Ichikawa in an absorbent article as claimed or applying the bond pattern teachings of Ichikawa to a similarly manufactured nonwoven usable in the same region. One of ordinary skill in the art would have been motivated to look to the art for typical personal care absorbent articles for the same or similar applications of the beneficially bonded nonwoven [Jackson] OR for a use for a nonwoven having a shear strength suitable for use as a textile backsheet cover and/or a landing zone [Novarino].

Claims 11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, optionally in view of Jackson OR Novarino, as applied to claim 1 above.
Regarding claims 11 and 21, the distance between adjacent lines is approximated by the length and the width of the closed figure (Fig. 2 [W5/W6]), being permeable 2 to 15 mm [0081], wherein although Ichikawa’s ranges do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, optionally in view of Jackson, as applied to claim 1 above, optionally (further) in view of Polosa et al. (U.S. Pub. No. 2014/0037906 A1) (hereinafter “Polosa”) OR Wada et al. (JP 2015-112306 A) (hereinafter “Wada”) OR Mecl et al. (U.S. Pub. No. 2019/0161897 A1) (hereinafter “Mecl”) OR Isele et al. (U.S. Pub. No. 2017/0151101 A1) (hereinafter “Isele”).
Regarding claims 3-7, while Ichikawa depicts each of the elongated bonding elements forming the discontinuous lines as having the same shape and size, Ichikawa teaches that their overall shape is not particularly limited [0027, 0071], but does not explicitly teach the first/second/third discontinuous lines comprising at least one bonding element and another bonding element being different and at least one bonding element and another bonding element being substantially the same.
Manufacturing processes would inherently cause naturally occurring differences such that some of the discrete bonding elements in a discontinuous line would be the same and some would be at least minutely different. Furthermore, it has been held that matters relating to ornamentation only, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art and that a change in shape/configuration is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration was significant. See MPEP 2144.04 I & IV. B.
Alternatively:
Polosa teaches a nonwoven comprising a discontinuous lines bonding pattern, wherein elongated elements alternate with dots, which influences the mechanical properties of the material [0073, 0085-0086].
	OR
Wada teaches a nonwoven comprising a bonding pattern comprising non-overlapping virtually intersecting lines forming closed rhombic figures [0026] and improved over continuous embossing lines [0004-0005] {like Ichikawa [0010, Fig. 8]}, wherein the lines are formed by elongated bonding elements [Figs. 3, 4A, 5A], which may further comprise dots [Figs. 4C & 5C] or elongated elements having a shorter length [Figs. 4B & 5B], wherein the dots and shorter elements are alternating with the normal bonding elements and/or arranged at the virtual intersections [0030-0031, 0055-0056, 0062-0063].
	OR
Mecl teaches a nonwoven web comprising a bonding impression pattern comprising a bonding area of at least 8% and at most 20% [0107], wherein a form comprising intersecting discontinuous lines comprising elongated elements, similar to that of Ichikawa, may give the impression of a knitted pattern or an impression of bulkiness [0075], wherein in Fig. 7/Pattern F, similar to Fig. 6 except the lines comprise a discrete bonding elements differing in size.
	OR
Isele teaches a nonwoven comprising a bonding pattern having a bonding ratio of 17 to 30% [0033], wherein the bonds are formed of at least two different sizes, relatively larger and smaller, wherein the larger bonds provide the nonwoven web with aesthetics and structural integrity, while the smaller bonds decrease fuzz while maintaining softness [0023-0025].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a bonding pattern having discontinuous lines, wherein one or more of the discontinuous lines comprises at least one bonding element different from another bonding element in size and/or shape and at least one bonding element substantially the same as another bonding element in size and or shape. One of ordinary skill in the art would have been motivated to form a bonding pattern having aesthetic improvements or for functional reasons such as influencing the mechanical properties of a bonding pattern comprising elongated elements [Polosa; 0073 & 0085-0086], maintaining a virtual intersection without overlap [Wada; 0030-0031], OR giving an impression of bulkiness [Mecl, 0075], OR maintaining softness while decreasing broken fibers/fuzz [Isele, 0024].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and could have been used to reject at least the independent claims alone or in combination:
Beckert et al. (U.S. Pub. No. 2010/0030176 A1) teach a nonwoven usable as a landing zone [0001, 0005] comprising a bonding pattern comprising discontinuous lines (Fig. 4) and comprising a total bonding area of in particular 19% to 25%, specifically about 21% [0099].
Coslett et al. (U.S. Pub. No. 2012/0189814 A1) teach a bonding pattern having intersecting discontinuous lines having a bonding area percentage of at least 10% but not more than 20% [0118], useful in any portion of the absorbent article including the backsheet [0083, 0095], which includes a landing zone [0061].
Canbolat et al. (WO 2017/131597 A1) teach a soft nonwoven usable as a back sheet or waist part [00128], the nonwoven comprising a bonding pattern that comprises intersecting discontinuous lines of individual bonding elements forming rounded geometric closed shapes [0024-0026].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 13th, 2022